1. "Private property shall not be taken, or damaged, for public purposes, without just and adequate compensation being first paid." Constitution of 1945, art. I, sec. III, par. I (Code, Ann., § 2-301). "Prospective and consequential damages resulting therefrom may also be taken into consideration, if the same are plain and appreciable; and on the other hand, the increase of the value of the land from the proposed public improvement may be considered, but in no case shall the owner be deprived of the actual damages by such estimated increase." Code, § 36-506. In the instant case the jury awarded $100 actual damages for the value of the land taken, but found that the consequential damages were balanced off by the consequential benefits. The court entered judgment for $100 in accordance with the verdict.
2. "Jurors are not absolutely bound to accept as correct the opinions or estimates of witnesses as to the value of property, though uncontradicted by other testimony, but have the right to consider the nature of the property involved, together with any other fact or circumstance properly within their knowledge, throwing light upon the question, and they may, by their verdict, fix either a lower or a higher value upon the *Page 59 
property than that stated in the opinions or estimates of the witnesses. Georgia Northern Ry. Co. v. Battle, 22 Ga. App. 665,  666 (97 S.E. 94), and cit. See also Baker v.  Richmond City Mill Works, 105 Ga. 225 (31 S.E. 426);  McCarthy v. Lazarus, 137 Ga. 282 (2) (73 S.E. 493)."  McLendon v. LaGrange, 47 Ga. App. 690, 691 (3) (171 S.E. 307). See also Chalker v. Raley, 73 Ga. App. 415
(37 S.E.2d, 160). Applying the foregoing ruling to the facts of the case at bar, this court can not hold that the verdict was unauthorized by any evidence.
Judgment affirmed. Gardner and Townsend, JJ., concur.
                       DECIDED NOVEMBER 18, 1948.
This was a condemnation case, Cobb County bringing the proceedings for the purpose of widening and paving a public road. A board of assessors was regularly appointed and sworn, and they assessed the actual value of the property taken to be $100, and found that the consequential damages to the adjoining property exceeded the consequential benefits by $75. The plaintiffs in error, being dissatisfied with this finding, appealed to the superior court. At the trial evidence of the value of the property was introduced, including Pictures of the propertybefore the road was widened, and the jury were taken to the scene for a view of the premises as they appeared after the roadhad been widened. The jury found the actual value of the property taken to be $100; but found that the consequential benefits balanced off the consequential damages. Judgment was entered for $100 in accordance with the verdict.